LICENSE PURCHASE AGREEMENT FROM KOUEI INTERNATIONAL

INC. BY HARMONIC ENERGY INC.

 

This License Purchase Agreement sets forth the understanding, which has been
reached between Kouei International Inc. a company incorporated in Antigua, with
its principal office located at W852 Woods Centre, St Johns, Antigua, WI
("Seller") and of Harmonic Energy Inc. ("Purchaser"), with its principal office
located at 3rd Floor, 207 Regent Street, London, United Kingdom, W1 B 3HH.

 

1.                   License Assignment. The Purchaser will acquire from Seller
the exclusive rights to North American and Europe via a licensing agreement the
Seller has with Kouei Industries Co., Ltd of Japan for the Tyrolysis Technology.
The Seller has the right to assign this license at its discretion which is
expressly written in the licensing agreement.

 

2.                   Funds. Within ninety days (90) days from the closing on the
Purchase of the License Agreement, including, but not limited to, the filing of
all necessary documentation with the Securities and Exchange Commission the
Purchaser shall transfer to the Seller one hundred and seventy five thousand
dollars ($175,000) USD, a second payment ninety days (90) days after the first
payment will be made a equal to the first payment of one hundred and seventy
five thousand dollars ($175,000) USD, a third and final payment ninety days (90)
days after the second payment will be made of one hundred and seventy five
thousand dollars ($175,000) USD and this together for a total of five hundred
and twenty five thousand dollars ($525,000) with royalties will be full and
complete consideration for this transaction.

 

3.                   Royalties. An ongoing technology implementation royalty of
three percent (3%) of all revenues in respect of gross sales will be made for a
period of five (5) years. A royalty of two dollars and fifty cents ($2.50) per
remanufactured passenger tire and a royalty of three dollars and fifty cents
($3.50) per remanufactured light truck and truck tire will be made at the end of
each month for a period of five (5) years.

 

4.                   Additional Terms and Conditions of the Acquisition.

 

a.upon Signing the License Purchase Agreement, the Purchaser shall have full
access to the Se1lers; properties, books, records, information, technical
drawings, contacts and anything related to the License Agreement and Tyrolysis
Technology and equipment supplied by Kouei Industries.

 

b.The Purchaser and Seller shall have received all authorizations, regulatory
approvals and third party consents necessary for the consummation of the
Acquisition and all applicable legal requirements shall have been satisfied;

 

c.It is hereby agreed that the Sellers will be contracted for a 2 year period to
help with the transaction and successful implementation of the technology
transfer. During this term the Seller may be required to provide their
engineering expertise and or participate in industry technology presentations.

  

 

 

d.Conduct of Business. The Seller shall use its reasonable best efforts to
preserve intact the business organization and employees and other business
relationships. The Seller shall continue to operate in the ordinary course of
business and maintain its books, records and accounts in accordance with
generally accepted accounting principles, consistent with past practice until
the transfer is complete. Also the Seller shall use its reasonable best efforts
to maintain the current financial condition, including working capital levels
and shall not incur any indebtedness or enter into any agreements while the
technology transfer is underway.

 

e.Disclosure. Without the prior written consent neither party shall disclose to
any person the details of this License Purchase Agreement, unless in the opinion
of such party disclosure is required to be made by applicable law, regulation or
court order, and such disclosure is made after prior consultation with each
party.

 

f.f) Access to Seller. The Seller will give the Purchaser and its
representative's full access to any personnel and all properties, documents,
contracts, books, records and operations of the Seller relating to the purchase
of the Technology License. The Seller will furnish the Purchaser with copies of
documents and all other information related to the technology license purchase
as the Purchaser may request.

 

5.Expenses. Each Party shall have independent counsel and as such all legal fees
and expenses shall be borne by each Party.

 

6.Conduct of Business of Seller Pending Closing. Until the transaction for the
technology license purchase has been completed and completely fulfilled based on
the terms outlined in this agreement, the Seller will conduct its business only
in the ordinary course and none of the assets or rights related to the
technology license of Seller shall be sold or disposed of.

 

7.Representations and Warranties. The Seller representations and warranties of
this transactions, including without limitation, (a) the accuracy and
completeness of the Seller's financial statements for the past two years and
current financial statements; (b) disclosure of all the Seller's contracts,
commitments and liabilities, direct or contingent; (c) the physical condition,
suitability, ownership and absence of liens, claims and other adverse interests
with respect to the Seller's License; (d) the absence of a material adverse
change in the condition (financial Or otherwise), business, properties, license
or prospects of the Seller; (e) absence of pending or threatened litigation
{other than disclosed in writing), investigations or other matters affecting the
technology license purchase agreement; (f) the Seller's compliance with laws and
regulations applicable to its business and good standing of the technology
license required for its business; and (g) the due incorporation, organization,
valid existence, good standing and capitalization of the Seller.

 

8.No Other Offers. As a result, upon execution of this agreement the Seller and
the Principal Shareholder shall terminate any existing discussions or
negotiations with any other parties in relation to purchase acquisition of the
Sellers technology license. In addition, from and after the date hereof, none of
the Seller nor any of its shareholders, subsidiaries or affiliates, or any of
their respective officers, directors, employees, members, managers,
representatives or agents, will directly or indirectly encourage, solicit,
initiate, have or continue any discussions or negotiations with or participate
in any discussions or negotiations with or provide any information to or
otherwise cooperate in any other way with, or enter into any agreement, letter
of intent or agreement in principle with, or facilitate or encourage any effort
or attempt by any corporation, partnership, Seller, person or other entity or
group (other than Purchaser and its shareholders, subsidiaries or affiliates, or
any of their respective officers, directors, employees, members, managers,
representatives or agents) concerning any merger, joint venture,
recapitalization, reorganization, sale of substantial assets, sale of any shares
of capital stock, investment or similar transaction involving the Seller or any
subsidiary or division of the Seller. The Seller shall notify Purchaser promptly
of any inquiries, proposals or offers made by third parties to the Seller or any
of its shareholders, subsidiaries or affiliates, or any of their respective
officers, directors, employees, members, managers, representatives or agents
with respect to an Technology License Purchase and furnish the Purchaser the
terms thereof (including, without limitation, the type of consideration offered
and the identity of the third party).

2

 

 

9.Enforceable Agreement; Compliance with Applicable Laws. This License Purchase
Agreement shall constitute an enforceable agreement between the Purchaser and
Seller. It is the understanding of the Purchaser and Seller that all matters
referred to in this License Purchase Agreement are conditioned upon compliance
with applicable Federal and state securities laws and other applicable laws.

 

The undersigned concur with the matters set forth in the foregoing License
Purchase Agreement.

 

Dated: March 14, 2012 HARMONIC ENERGY INC. By: Hiroyasu Tanaka /s/ Hiroyasu
Tanaka Its: Director Dated: March 12, 2012 KOUEI INTERNATIONAL INC. By: Kim
Heungsoo /s/ Kim Heungsoo Its: President

 

3

 



